NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 ENRIQUE TORRES CHAIREZ, Petitioner.

                         No. 1 CA-CR 12-0821 PRPC
                                FILED 07-31-2014


    Petition for Review from the Superior Court in Maricopa County
                           No. CR2001-014933
                  The Honorable Edward Bassett, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Enrique Torres Chairez, Tucson
Petitioner
                  STATE v. ENRIQUE TORRES CHAIREZ
                          Decision of the Court




                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop, Judge Kenton D. Jones and Judge
Samuel A. Thumma delivered the following decision.


PER CURIAM:

¶1             Petitioner Enrique Torres Chairez petitions this court for
review from the dismissal of his notice of post-conviction relief. Presiding
Judge Lawrence F. Winthrop and Judges Kenton D. Jones and Samuel A.
Thumma have considered the petition for review and, for the reasons
stated, grant review and deny relief.

¶2            A jury convicted Chairez of possession of narcotic drugs for
sale, possession or use of marijuana, escape and two counts of misconduct
involving weapons. The trial court sentenced him to an aggregate term of
15.75 years' imprisonment and we affirmed his convictions and sentences
on direct appeal. State v. Chairez, 1 CA-CR 02-0756 (Ariz. App. Jul. 10,
2003) (mem. decision). Chairez now seeks review of the summary
dismissal of his fourth successive notice of post-conviction relief. We have
jurisdiction pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶3            We deny relief. While the petition for review presents
several issues, Chairez did not raise any of those issues in the notice of
post-conviction relief he filed below. A petition for review may not
present issues not first presented to the trial court. State v. Bortz, 169 Ariz.
575, 577, 821 P.2d 236, 238 (App. 1991); see Ariz. R. Crim. P. 32.9(c)(1)(ii).

¶4            We grant review and deny relief of Chairez's petition for
review.




                                    :gsh




                                       2